CLOSING ESCROW AGREEMENT




THIS CLOSING ESCROW AGREEMENT, dated as of the 28th day of April, 2006
(sometimes hereinafter referred to as this "Escrow Agreement"), is by and among
VETCO HOSPITALS, INC., a California corporation ("VETCO"); SKYLYNX
COMMUNICATIONS, INC., a Delaware corporation ("SkyLynx"); SKYLYNX ACQUISITION
CORP., a Colorado Subsidiary of SKYLYNX ("SAC"), Kenneth Marshall, the acting
secretary of SkyLynx immediately before the Closing (the "Escrow Agent") and
each of the VETCO Shareholders.



W I T N E S S E T H:




WHEREAS, VETCO and SkyLynx are parties to that certain Agreement and Plan of
Merger, dated November 29, 2005, as amended on (the "Merger Agreement") (all
initial capitalized terms used herein shall have the meaning assigned to them in
the Merger Agreement unless otherwise defined herein);

WHEREAS, pursuant to the terms of the Merger Agreement, SkyLynx has agreed to
acquire VETCO for the Merger Securities specified therein;

WHEREAS, Section 5.4 of the Merger Agreement requires that all of the Merger
Securities (the “Escrow Securities”) be delivered into escrow for the purpose of
securing the obligation of VETCO (i) to deliver Financial Statements and Pro
Forma Financial Information in accordance with Section 4.1 of the Merger
Agreement, (ii) to satisfy VETCO’s agreement to indemnify SkyLynx against
Undisclosed Liabilities pursuant to Section 4.1 of the Merger Agreement, which
Escrow Securities will be held in escrow in accordance with the terms hereof,
and (iii) the filing of a Form 8-K containing the VETCO Financial Statements and
the VETCO Pro Forma Financial Information in accordance with Form 8-K under the
Exchange Act and other Legal Requirements pursuant to the Merger Agreement;

WHEREAS, the parties have agreed that the Escrow Agent will also hold in escrow
the executed Statement of Merger to be filed in the State of Colorado and the
executed certificates to be filed in the State of California to effectuate the
Merger (the “Merger Certificates”).

WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms hereof.

NOW, THEREFORE, in consideration of the mutual obligations and covenants
hereafter set forth, VETCO, SkyLynx, SAC and the Escrow Agent hereby covenant
and agree as follows:



1. Designation of Escrow Agent.




     VETCO, SkyLynx, SAC and the VETCO Shareholders hereby designate and appoint
the Escrow Agent as escrow agent to serve in accordance with the terms of this
Escrow Agreement during the Escrow Period. The Escrow Agent hereby accepts such
appointment and agrees to perform the duties set forth herein.

--------------------------------------------------------------------------------

2.      Delivery of Escrow Securities and Merger Certificates to Escrow.

     (a) The parties hereby acknowledge and agree that, on the Closing Date, the
parties shall deliver the following to the Escrow Agent (the "Escrow
Documents"):

            (i) SkyLynx shall deliver stock certificates representing the Escrow
Securities, registered in the names of the VETCO Shareholders and for the
amounts as set forth on Exhibit A hereto.

            (ii) The parties shall deliver the duly executed Merger
Certificates.

     (b) The Escrow Documents shall be held in escrow and distributed in
accordance with the terms and provisions of this Escrow Agreement.

3. Effect of Escrow.

     Notwithstanding the delivery of the Escrow Documents to the Escrow Agent in
accordance with Section 2 of this Escrow Agreement, VETCO and SkyLynx agree that
the Merger and the other transactions provided for or contemplated in the Merger
Agreement shall be deemed closed and consummated for all purposes, subject only
to the conditions subsequent contained in Section 4.1 of the Merger Agreement,
the filing of the Merger Certificates and the requirements of Section 5(b) of
this Escrow Agreement.

4. Title to Escrow Securities and VETCO Stock.

     The Escrow Agent shall have no discretion whatsoever with respect to the
management, disposition or investment of the Escrow Securities and is not a
trustee or fiduciary to VETCO, SkyLynx, SAC or the VETCO Shareholders. The
Escrow Agent shall hold the Escrow Documents in accordance with this Escrow
Agreement until such time as this escrow terminates in accordance with the
provisions of this Escrow Agreement:

     (a) For the term of this Escrow Agreement, the Escrow Securities, shall be
and remain the exclusive property of the VETCO Shareholders, and the VETCO
Shareholders shall possess and exercise all rights of beneficial ownership with
respect to such Escrow Securities including, without limitation, the right to
vote such Escrow Securities on all matters presented to the shareholders of
SkyLynx and the right to participate in any and all dividends, recapitalizations
and distributions undertaken, declared and paid by SkyLynx with respect to the
Escrow Securities. The delivery of the Escrow Securities pursuant to the terms
of this Escrow Agreement to the Escrow Agent shall in no way be deemed or
construed to be a transfer by VETCO Shareholders of any right, title or interest
in and to the Escrow Securities to any other party, except to the extent
provided for and subject to the terms and conditions of this Escrow Agreement.
Notwithstanding the foregoing, until the Escrow Securities are distributed and
released from escrow or this Escrow Agreement is otherwise terminated in
accordance with its terms, the VETCO Shareholders may not sell, transfer, assign
or encumber the Escrow Securities.

5.      Release of Escrow Documents and Termination of Escrow.

     (a) The parties hereby acknowledge and agree that, on the Closing Date, the
parties shall written instructions of VETCO, SkyLynx, SAC and the VETCO
Shareholders given at any time.

-2-

--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, VETCO, SkyLynx, SAC and the
VETCO Shareholders may deliver a joint written instruction (reasonably
satisfactory to the Escrow Agent) directing the Escrow Agent to make one or more
deliveries of the Escrow Documents.

     (b) Pursuant to the Merger Agreement, following the Closing Date the
following actions are to occur:

1.      within 75 days following the Closing Date, VETCO shall undertake to
cause to be prepared and delivered to SkyLynx the VETCO Financial Statements and
the VETCO Pro Forma Information in accordance with Section 4.1 of the Merger
Agreement;   2.      there is to be filed with the Securities and Exchange
Commission a Form 8-K containing the VETCO Financial Statements and VETCO Pro
Formas in accordance with the requirements of Form 8-K under the Exchange Act;
and,   3.      the auditor who will issue the audit report on the VETCO
Financial Statements will provide confirmation that VETCO is auditable in
accordance with applicable legal requirements.  

Upon the satisfaction of the conditions set forth in Section 5(b)(1), Section
5(b)(2) and Section 5(b)(3) above, SkyLynx shall promptly prepare, execute and
deliver to the Escrow Agent, VETCO, SAC and the VETCO Shareholders a written
certification that the foregoing conditions of the Merger Agreement have been
satisfied (the “SkyLynx Certification”). Upon receipt of the SkyLynx
Certification for Sections 5(b)(1) and 5(b)(2), the Escrow Agent shall release
the Escrow Securities from escrow and deliver them to the VETCO Shareholders as
set forth in Exhibit A. Upon receipt of the certification in writing of Vetco
and Skylynx (the “Audit Certification”) that the auditor confirmation provided
for in Section 5(b)(1)(3) has been received and accepted by both parties, the
Escrow Agent will file the Merger Certificates with the State of Colorado and
the State of California

Upon the completion of the deliveries described in this Section 5(b), this
Escrow Agreement shall terminate.

     (c) In the event the Escrow Agent has not received the Audit Certification
provided for in Section 5(b)(3) within 30 days of the Closing Date, the Escrow
Agent shall:

(1)      return the Merger Securities to SkyLynx; and   (2)      destroy the
Merger Certificates  

Upon the completion of the deliveries described in this Section 5(c), this
Escrow Agreement shall terminate.

     (d) In the event that SkyLynx shall have received notice of the existence
of a VETCO Undisclosed Liability, SkyLynx shall give written notice to VETCO,
SAC, the VETCO Shareholders and the Escrow Agent of such claim (the "Notice of
Claim") together with proof that a copy thereof has been provided to VETCO, the
VETCO Shareholders and SAC in accordance with Section 16 below, directing that
the Escrow Agent release to SkyLynx from escrow the amount of Escrow

-3-

--------------------------------------------------------------------------------

Securities equal to the amount of the claim as set forth in the Notice of Claim
divided by three (3); provided, however, that in no event shall the Escrow Agent
release more than 100,000 shares of Series A Preferred to SkyLynx under this
subsection (d). Any Escrow Securities remaining after such release shall be
distributed to the VETCO Shareholders on a pro rata basis (based on the
proportion of Escrow Securities each would have received if all Escrow
Securities were available for release).

(1)      If VETCO, the VETCO Shareholders or SAC objects to the requested
release from escrow, VETCO, any one of the VETCO Shareholders or SAC shall,
within 14 days after the receipt of the Notice of Claim, deliver to the Escrow
Agent and SkyLynx a notice of objection, together with proof that a copy thereof
has been provided to SkyLynx in accordance with Section 16 below, which states
the specific objection(s) to such Notice of Claim and/or specifies the total
amount of Escrow Securities that VETCO, the VETCO Shareholder or SAC object to
releasing (the "Disputed Amount"). If the Escrow Agent receives the Notice of
Objection within said 14 days, the Escrow Agent shall release to SkyLynx the
amount of Escrow Securities requested by SkyLynx in the Notice of Claim minus
the Disputed Amount, which amount may be the total amount set forth in the
Notice of Claim, and shall continue to hold the Disputed Amount in accordance
with the terms of this Escrow Agreement. If the Escrow Agent does not receive a
Notice of Objection within said 14 days, the Escrow Agent shall release and
deliver to SkyLynx the amount of Escrow Securities requested in the Notice of
Claim.   (2)      In the event that VETCO, a VETCO Shareholder or SAC files a
Notice of Objection in the manner and within the time period prescribed herein,
the Escrow Agent shall retain the Disputed Amount, until otherwise directed by
either (a) a joint written instruction (reasonably satisfactory to the Escrow
Agent) from VETCO, the VETCO Shareholders, SkyLynx and SAC or (b) a copy of a
final and non-appealable arbitration award or judgment.  

If no Notice of Claim is received on or before the 150th day following the
Closing Date and the Escrow Securities have not already been released pursuant
to Section 5(a) or Section 5(b), then the Escrow Agent shall release the Escrow
Securities and deliver them to the VETCO Shareholders as set forth in Exhibit A.
Upon the completion of the deliveries described in Section 5(d), this Escrow
Agreement shall terminate.



6. Escrow Period.




     The term of this Escrow Agreement shall commence on the date hereof and
terminate as described in Section 5 above. The period during which this Escrow
Agreement shall be effective is herein referred to as the "Escrow Period."

7. Effect of Termination Pursuant to Paragraph 5(c).

     In the event this Escrow Agreement is terminated pursuant to the provisions
of Section 5(c) above, such termination shall be deemed to constitute the
failure of a condition subsequent to the consummation of the Merger and other
transactions provided for in the Merger Agreement. In such event, the Merger and
all other transactions and agreements contained or provided for in the Merger

-4-

--------------------------------------------------------------------------------

Agreement shall be deemed rescinded, ab initio, for all purposes. Without
limiting the generality of the foregoing, upon such termination:

     (a) All rights, obligations and undertakings of the parties under the
Merger Agreement and ancillary instruments, agreements and undertakings
contained therein shall be deemed terminated.

     (b) Each person who was elected or appointed as a director or executive
officer of SkyLynx shall be deemed to have automatically resigned any and all
positions with SkyLynx assumed, appointed or elected by virtue of the Merger
Agreement.

     (c) Any and all debts, obligations, loans, extensions of credit or other
payments made by SkyLynx to VETCO or made on behalf of VETCO to third parties
between the Closing Date of the Merger Agreement and the termination date of
this Escrow Agreement shall be deemed to have been advances and extensions of
credit and shall be promptly repaid to SkyLynx.

8.      Escrow Agent.

     (a) The duties and responsibilities of the Escrow Agent shall be limited to
those expressly set forth in this Escrow Agreement. No implied duties of the
Escrow Agent shall be read into this Escrow Agreement and the Escrow Agent shall
not be subject to, or obliged to recognize any other agreement between, or
direction or instruction of, any or all the parties hereto even though reference
thereto may be made herein.

     (b) In the event all or any part of the Escrow Securities shall be
attached, garnished or levied upon pursuant to any court order, or the delivery
thereof shall be stayed or enjoined by a court order, or any other order,
judgment or decree shall be made or entered by any court affecting the Escrow
Securities, or any part thereof, or any act of the Escrow Agent, the Escrow
Agent is hereby expressly authorized to obey and comply with all final writs,
orders, judgments or decrees so entered or issued by any court; and, if the
Escrow Agent obeys or complies with such writ, order, judgment or decree, it
shall not be liable to VETCO, SkyLynx, the VETCO Shareholders or SAC or to any
other person by reason of such compliance.

     (c) The Escrow Agent shall not be liable to anyone for any damages, losses
or expenses incurred as a result of any act or omission of the Escrow Agent,
except for gross negligence or willful misconduct. The Escrow Agent shall not
incur any such liability with respect to (i) any action taken or omitted in good
faith upon the advice of counsel for the Escrow Agent given with respect to any
question relating to the duties and responsibilities of the Escrow Agent under
this Escrow Agreement or (ii) any action taken or omitted in reliance upon any
instrument, including any written notice or instruction provided for herein, not
only as to its due execution by an authorized person as to the validity and
effectiveness of such instrument, but also as to the truth and accuracy of any
information contained therein that the Escrow Agent shall in good faith believe
to be genuine, to have been signed by a proper person or persons and to conform
to the provisions of this Escrow Agreement.

     (d) The Escrow Agent shall not be responsible for the sufficiency or
accuracy, or the form, execution, validity or genuineness, of documents received
hereunder, or for any description therein, nor shall it be responsible or liable
in any respect on account of the identity, authority or rights of any person
executing or delivering or purporting to execute or deliver any such document or
this Escrow Agreement, or on account of or by reason of forgeries, false
representations, or the

-5-

--------------------------------------------------------------------------------

exercise of its discretion in any particular manner, nor shall the Escrow Agent
be liable for any mistake of fact or of law or any error of judgment, or for any
act or omission, except as a result of its gross negligence or willful
malfeasance. The Escrow Agent is not authorized and shall not disclose the name,
address, or security positions of the parties or the securities held hereunder
in response to requests concerning shareholder communications under Section 14
of the Exchange Act, the rules and regulations thereunder, and any similar
statute, regulation, or rule in effect from time to time. Under no circumstances
shall the Escrow Agent be liable for any general or consequential damages or
damages caused, in whole or in part, by the action or inaction of VETCO,
SkyLynx, the VETCO Shareholders or SAC or any of their respective agents or
employees. The Escrow Agent shall not be liable for any damage, loss, liability,
or delay caused by accidents, strikes, fire, flood, war, riot, equipment
breakdown, electrical or mechanical failure, acts of God or any cause which is
reasonably unavoidable or beyond its reasonable control.

     (e) The Escrow Agent may consult with legal counsel of its own choosing and
shall be fully protected in acting or refraining from acting in good faith and
in accordance with the opinion of such counsel.

     (f) In the event of a dispute between the parties hereto sufficient in the
discretion of the Escrow Agent to justify its doing so, the Escrow Agent shall
be entitled to tender the Escrow Securities into the registry or custody of any
court of competent jurisdiction, to initiate such legal proceedings as it deems
appropriate, and thereupon to be discharged from all further duties and
liabilities under this Escrow Agreement. Any such legal action may be brought in
any such court as the Escrow Agent shall determine to have jurisdiction over the
Escrow Securities. The filing of any such legal proceedings shall not deprive
the Escrow Agent of its compensation hereunder earned prior to such filing.

     (g) The Escrow Agent shall be under no duty to take any legal action in
connection with this Escrow Agreement or towards its enforcement, or to appear
in, prosecute or defend any action or legal proceeding that would result in or
might cause it to incur any costs, expenses, losses or liability, unless and
until it shall be indemnified with respect thereto in accordance with Section 8
of this Escrow Agreement.

     (h) Any other controversy or claim arising out of or relating to this
Escrow Agreement, or the breach of the same, shall be settled through
consultation and negotiation in good faith and a spirit of mutual cooperation.
However, if those attempts fail, each of the parties agrees that any dispute or
controversy arising out of or in connection with this Escrow Agreement or any
alleged breach hereof shall be settled by arbitration in Denver, Colorado,
pursuant to the Commercial Arbitration Rules of the AAA. If VETCO, SkyLynx, the
VETCO Shareholders and SAC cannot jointly select a single arbitrator to
determine the matter, one arbitrator shall be chosen by each of SkyLynx/SAC and
the VETCO Shareholders (or, if a party fails to make a choice, by the AAA on
behalf of such party) and the two arbitrators so chosen will select a third (or,
if they fail to make a choice, by the AAA). The decision of the single
arbitrator jointly selected by the parties hereto, or, if three arbitrators are
selected, the decision of any two of them will be final and binding upon the
parties and the judgment of a court of competent jurisdiction may be entered
thereon. The arbitrator or arbitrators shall award the costs and expenses of the
arbitration, including reasonable attorneys' fees, disbursements, arbitration
expenses, arbitrators' fees and the administrative fee of the AAA, to the
substantially prevailing party as shall be determined by the arbitrator or
arbitrators.

-6-

--------------------------------------------------------------------------------

9.      The Escrow Agent's Fees.     All fees and expenses of the Escrow Agent
shall be paid by SkyLynx.   10.      Indemnification of the Escrow Agent.  

     VETCO, SkyLynx, the VETCO Shareholders and SAC each agrees, jointly and
severally, to indemnify the Escrow Agent and hold it harmless against any
losses, claims, damages, liabilities and/or expenses, including reasonable costs
of investigation and fees and expenses of independent counsel and disbursements
(collectively, the "Escrow Agent Losses") which may be imposed upon the Escrow
Agent or incurred by it in connection with the performance of its duties
hereunder, including any litigation arising from this Escrow Agreement or
involving its subject matter, except for Escrow Agent Losses incurred by the
Escrow Agent resulting from its own gross negligence or willful misconduct. In
so agreeing to indemnify and hold harmless the Escrow Agent, as among
themselves, SkyLynx on the one hand, and VETCO on the other, intend hereby to
share equally (50% to SkyLynx and 50% to VETCO) all amounts required to be paid
pursuant to this Section 10. This indemnification shall survive the termination
or the resignation or removal of the Escrow Agent.



11. Resignation of the Escrow Agent.




     It is understood that the Escrow Agent reserves the right to resign as
Escrow Agent at any time by giving written notice of its resignation, specifying
the effective date thereof, to VETCO, the VETCO Shareholders and SkyLynx. Within
thirty (30) days after receiving the aforesaid notice, VETCO, SkyLynx, the VETCO
Shareholders and SAC shall appoint a successor Escrow Agent to which the Escrow
Agent may distribute the property then held hereunder, less its fees, costs and
expenses (including counsel fees and expenses) which may remain unpaid at that
time. If a successor Escrow Agent has not been appointed and has not accepted
such appointment by the end of such thirty (30) day period, the Escrow Agent may
apply to a court of competent jurisdiction for the appointment of a successor
Escrow Agent and the fees, costs and expenses (including reasonable counsel fees
and expenses) which it incurs in connection with such a proceeding shall be
deemed to be Escrow Agent Losses.



12. Amendment.




     This Escrow Agreement may be amended by and upon written notice to the
Escrow Agent at any time given jointly by VETCO, SkyLynx, the VETCO Shareholders
and SAC but the duties or powers or responsibilities of the Escrow Agent may not
be increased without its consent. However, any successor to the business of
Escrow Agent whether by reorganization or otherwise, will act with like effect
as though originally named.



13. Termination.




     This Escrow Agreement may be terminated at any time upon ten (10) calendar
days' notice by an instrument executed by VETCO, SkyLynx, the VETCO Shareholders
and SAC and delivered to the Escrow Agent. This Escrow Agreement shall thereupon
terminate on the date specified in such notice or, if no date is specified, on
the tenth business day following receipt thereof by the Escrow Agent. Such
notice shall specify the disposition by the Escrow Agent of the Escrow
Documents.

-7-

--------------------------------------------------------------------------------

This Escrow Agreement shall also terminate on the date that the Escrow Documents
have been released according to the terms hereof.



14. Certain Corporate Matters.




     SkyLynx and SAC hereby appoint the following persons to serve as authorized
signatories of SkyLynx and SAC hereunder and to give any instruction
contemplated hereby. The signature set forth opposite each person's name is his
genuine signature.

Name    Signature  Gary L. Brown    /s/ Gary L. Brown 

--------------------------------------------------------------------------------


VETCO hereby appoints the following persons to serve as authorized signatories
of VETCO

hereunder and to give any instruction contemplated hereby. The signature set
forth opposite each person's name is his genuine signature.

Name    Signature  K. Bryan Shobe    /s/ K. Bryan Shobe 

--------------------------------------------------------------------------------


Each of SkyLynx, SAC and VETCO may add additional authorized signatories, or
revoke the authority of the above signatories, by written notice to the other
and to the Escrow Agent.

15.      Miscellaneous.     (a) This Escrow Agreement is binding upon, and shall
inure to the benefit of, and be  

enforceable by the respective beneficiaries, representatives, successors and
assigns of the parties hereto.

     (b) Other than the Merger Agreement, this Escrow Agreement contains the
entire understanding of the parties with respect to the subject matter hereof.
Nothing herein shall limit or affect the rights of the parties under the Merger
Agreement.

     (c) This Escrow Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado, without regard to its conflicts of laws
provisions.

     (d) This Escrow Agreement, and any of the notices issued pursuant hereto,
may be executed simultaneously in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

     (e) Article headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Escrow
Agreement.

16. Notices.

     All notices provided for hereunder shall be in writing and shall be deemed
to be given: (a) when delivered to the individual, or to an officer of the
company, to which the notice is directed; or (b) three days after the same has
been deposited in the United States mail sent Certified or Registered

-8-

--------------------------------------------------------------------------------

mail with Return Receipt Requested, postage prepaid and addressed as provided in
this Section; or (c) when delivered by an overnight delivery service (including
Federal Express or United States Express Mail) with receipt acknowledged and
with all charges prepaid by the sender addressed as provided in this Section.
Notices shall be directed as follows:

 If to VETCO, to:    VETCO HOSPITALS, INC.      SUITE 105-425      4790 IRVINE
BLVD.      IRVINE, CA 92620      Fax (___)                                     
       With copy to:    Bruce D. Campbell, Esq.      Bruce D. Campbell, P.C.   
  1507 Pine Street      Boulder, CO 80302      Fax: (303) 362-5510     If to
SKYLYNX, to:    SKYLYNX COMMUNICATIONS, INC.      1502 Stickney Point Road     
Unit 501      Sarasota FL 34321      Fax: 941-926-2582                         
                   With copy to:    Clifford L. Neuman, Esq.      Clifford L.
Neuman, P.C.      1507 Pine Street      Boulder, Colorado 80302      Fax: (303)
449-1045     If to SAC, to    SKYLYNX ACQUISITION CORP      1502 Stickney Point
Road      Unit 501      Sarasota FL 34321      Fax: 941-926-2582               
                             With copy to:    Clifford L. Neuman, Esq.     
Clifford L. Neuman, P.C.      1507 Pine Street      Boulder, Colorado 80302     
Fax: (303) 449-1045  if to the Escrow Agent, to:    Kenneth Marshall, Secretary 
    SKYLYNX COMMUNICATIONS, INC.      1502 Stickney Point Road      Unit 501   
  Sarasota FL 34321      Fax: 941-926-2582 


if to the VETCO Shareholders, to the address set forth on Exhibit A.

-9-

--------------------------------------------------------------------------------

If the date on which any action, calculation or notice required or permitted to
be taken, made or given hereunder is other than a business day, then such
action, calculation or notice, as the case may be, may be taken, made or given
on the next succeeding business day.

-10-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed and delivered
by the duly authorized officers of VETCO, SkyLynx, SAC and by the Escrow Agent
and the VETCO Shareholders, on the date first above written.



  “VETCO”
VETCO HOSPITALS, INC.

By:/s/ K. Bryan Shobe, President
K. Bryan Shobe, President

“SKYLYNX”
SKYLYNX COMMUNICATIONS, INC.,
a Delaware corporation

By: /s/ Gary L. Brown, President
Gary L. Brown, President

“SAC”
SKYLYNX ACQUISITION CORP.,
a Colorado corporation

By: /s/ Gary L. Brown, President
Gary L. Brown, President






  ESCROW AGENT:

By: /s/ Kenneth L. Marshall
Kenneth Marshall, as Escrow Agent

“VETCO Shareholders”
VETCO SHAREHOLDERS
each individually below






  /s/ Steven Dunbar
Steven Dunbar

/s/ K. Bryan Shobe
K. Bryan Shobe

/s/ Murray Rudin
Murray Rudin






  /s/ Murray Rudin & Lori Rudin
Murray Rudin & Lori Rudin, as Joint Tenants






  /s/ Marty McDermutt
Marty McDermutt




-11-

--------------------------------------------------------------------------------

EXHIBIT “A”       SHAREHOLDER      No. of SHARES

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

K. Bryan Shobe      1655 North Drive    780,787  Sarasota, FL 34239     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Murray Rudin      8 Santa Rida    34,592  Irvine, CA 92606     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Murray Rudin & Lori Rudin      8 Santa Rida    14,825  Irvine, CA 92606     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Steven Dunbar      5125 Ave De Amor    148,251  Yorba Linda, CA 92886     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Martin S. McDermut      928 El Ranchero Road    9,883  Santa Barbara, CA 93108 
   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


-12-

--------------------------------------------------------------------------------